Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Preliminary amendment filed on 01/27/2021.
Claims 17-20, 21-24, 25  are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. REPUBLIC OF KOREA 10-2018-0092973, filed on  08/09/2018.


Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. REPUBLIC OF KOREA 10-2019-0037231, filed on  03/29/2019.


Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. REPUBLIC OF KOREA 10-2019-0037796, filed on  01/11/2019.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 19, 21, 22, 23,  25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20190246391, Provisional Application 62625708) in view of  Takeda et al. (US 20210067275 ). 


receiving, from a base station, informing of resources which can be used for transmitting a physical uplink shared channel (PUSCH) (uplink transmissions in unlicensed spectrum (e.g., in LTE-U or LAA) may be scheduled by a BS 110. An uplink grant may indicate scheduled resources  to be used by a UE 120 for uplink transmission) [see Paragraph 0078] [see the Abstract and Paragraphs 0004 & 0007 & 0008 & 0009 & 0010 & 0069 & 0072 & 0077 & 0092 & 0094 & 0095 & 0096 & 0097 & 0098 & 0099 & 0100 & 0106 & 0112 and Figure 8  ] (For example, DCI may be used to schedule uplink resources on the PUSCH) [see paragraph 0077]  ; 
transmitting, to the base station, the PUSCH through the timeline without receiving an uplink grant for the PUSCH (the UE can transmit on an autonomous uplink (AUL) without having received an uplink grant) [see the Abstract ]; and 
receiving, from the base station, downlink feedback information (DFI) including HARQ-ACK (acknowledgement) information for the PUSCH through a second resource (the base station can indicate a reduced uplink physical uplink shared channel (PUSCH) processing timeline to the UE. The base station may further configure downlink feedback information (DFI) or downlink control information (DCI) monitoring opportunities for the UE) [see the Abstract ]  (After the UE 120 sends an AUL PUSCH, the UE 120 will keep monitoring the PDCCH for either the DCI or the DFI until the timer expires to know whether it should retransmit the previous packet or start a new packet on the AUL resources.) [see Paragraph 0094] (The BS 110 may configure an additional 120 to monitor for DCI or DFI corresponding to an AUL transmission. The DCI/DFI monitoring grid can be denser than the DRX cycle. For example, BS 110 may configure UE 120 to wake up every half DRX cycle to monitor DFI/DCI. The UE 120 monitors the additional grid for feedback such as DCI or DFI when it sends data (such as a PUSCH) during an AUL transmission. This could be more useful for connected DRX mod) [see Paragraph 0098] , 
wherein the UE receives information for a time duration between the first resource and the second resource from the base station (wherein the UE receives information for a DRX OFF period 915  between the AUL transmission and AUL-DFI) [see Figure 9 and paragraphs  0108 – 0109 ] 



    PNG
    media_image1.png
    851
    918
    media_image1.png
    Greyscale









US 20210067275, from the same or similar fields of endeavor, teach receiving, from a base station, a higher layer signal informing (higher layer signal) [see Paragraph 0071] of resources which can be used for transmitting a physical uplink shared channel (PUSCH) (when PUSCH transmission is performed without a UL grant, the UE can appropriately determine the bit size (codebook size) of the HARQ-ACK to be multiplexed on the PUSCH) [see Figure 2 and Figure 3 and Paragraph 0071 & 0085 & 0092 & 0099] ; 
transmitting, to the base station, the PUSCH through a first resource among the resources without receiving an uplink grant for the PUSCH (when PUSCH transmission is performed without a UL grant, the UE can appropriately determine the bit size (codebook size) of the HARQ-ACK to be multiplexed on the PUSCH) [see Figure 2 and Figure 3 and Paragraph 0071 & 0085 & 0092 & 0099].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190246391 in view of US 20210067275 because US 20210067275 suggests that according to one aspect of the present disclosure, deterioration in communication throughput and so on can be prevented also in a case that multiplexing of uplink control information on an uplink data channel is supported.




Regarding to claim 19, US 20190246391 and US 20210067275 teach the limitations of claim 17 above.
However, US 20190246391 does not explicitly teach wherein the time duration is given in symbol units.
US 20210067275, from the same or similar fields of endeavor, teaches wherein the time duration is given in symbol units (A radio frame, a subframe, a slot, a mini-slot, and a symbol all express time units in signal communication. A radio frame, a subframe, a slot, a mini-slot, and a symbol may each be called by other applicable terms. For example, one subframe may be referred to as a “transmission time interval (TTI),” a plurality of consecutive subframes may be referred to as a “TTI” or one slot or one mini-slot may be referred to as a “TTI.” That is, a subframe and/or a TTI may be a subframe (1 ms) in existing LTE, may be a shorter period than 1 ms (for example, 1 to 13 symbols), or may be a longer period than 1 ms. Note that a unit expressing TTI may be referred to as a “slot,” a “mini-slot,” and so on instead of a “subframe) [see Paragraphs 0189 & 0190].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190246391 in view of US 20210067275 because US 20210067275 suggests that according to one aspect of the present disclosure, deterioration in communication throughput and so on can be prevented also in a case that multiplexing of uplink control information on an uplink data channel is supported.


Regarding to claim 21, US 20190246391 teaches  a user equipment (UE), the UE comprising:
A transceiver; and a processor, operably coupled to the transceiver, wherein the processor is configured to:
receive, from a base station, informing of resources which can be used for transmitting a physical uplink shared channel (PUSCH) (uplink transmissions in unlicensed spectrum (e.g., in LTE-U or LAA) may be scheduled by a BS 110. An uplink grant may indicate scheduled resources  to be used by a UE 120 for uplink transmission) [see Paragraph 0078] [see the Abstract and Paragraphs 0004 & 0007 & 0008 & 0009 & 0010 & 0069 & 0072 & 0077 & 0092 & 0094 & 0095 & 0096 & 0097 & 0098 & 0099 & 0100 & 0106 & 0112 and Figure 8  ] (For example, DCI may be used to schedule uplink resources on the PUSCH) [see paragraph 0077]  ; 
transmit, to the base station, the PUSCH through the timeline without receiving an uplink grant for the PUSCH (the UE can transmit on an autonomous uplink (AUL) without having received an uplink grant) [see the Abstract ]; and 
receive, from the base station, downlink feedback information (DFI) including HARQ-ACK (acknowledgement) information for the PUSCH through a second resource (the base station can indicate a reduced uplink physical uplink shared channel (PUSCH) processing timeline to the UE. The base station may further configure downlink feedback information (DFI) or downlink control information (DCI) monitoring opportunities for the UE) [see the Abstract ]  (After the UE 120 sends an AUL PUSCH, the UE 120 will keep monitoring the PDCCH for either the DCI or the DFI until the timer 110 may configure an additional grid for UE 120 to monitor for DCI or DFI corresponding to an AUL transmission. The DCI/DFI monitoring grid can be denser than the DRX cycle. For example, BS 110 may configure UE 120 to wake up every half DRX cycle to monitor DFI/DCI. The UE 120 monitors the additional grid for feedback such as DCI or DFI when it sends data (such as a PUSCH) during an AUL transmission. This could be more useful for connected DRX mod) [see Paragraph 0098] , 
wherein the UE receives information for a time duration between the first resource and the second resource from the base station (wherein the UE receives information for a DRX OFF period 915  between the AUL transmission and AUL-DFI) [see Figure 9 and paragraphs  0108 – 0109 ] ;
However, US 20190246391 does not explicitly teach a higher layer signal.
US 20210067275, from the same or similar fields of endeavor, teach receiving, from a base station, a higher layer signal informing (higher layer signal) [see Paragraph 0071] of resources which can be used for transmitting a physical uplink shared channel (PUSCH) (when PUSCH transmission is performed without a UL grant, the UE can appropriately determine the bit size (codebook size) of the HARQ-ACK to be multiplexed on the PUSCH) [see Figure 2 and Figure 3 and Paragraph 0071 & 0085 & 0092 & 0099] ; 
transmitting, to the base station, the PUSCH through a first resource among the resources without receiving an uplink grant for the PUSCH (when PUSCH transmission is performed without a UL grant, the UE can appropriately determine the bit size 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190246391 in view of US 20210067275 because US 20210067275 suggests that according to one aspect of the present disclosure, deterioration in communication throughput and so on can be prevented also in a case that multiplexing of uplink control information on an uplink data channel is supported.

Regarding to claim 22, claim 22 is rejected the same limitations of claim 18 above.
Regarding to claim 23, claim 23 is rejected the same limitations of claim 19 above.


Regarding to claim 25, US 20190246391 teaches a processor for a wireless communication device in a wireless communication system, wherein the processor is configured to control the wireless communication device to:
receive, from a base station, informing of resources which can be used for transmitting a physical uplink shared channel (PUSCH) (uplink transmissions in unlicensed spectrum (e.g., in LTE-U or LAA) may be scheduled by a BS 110. An uplink grant may indicate scheduled resources  to be used by a UE 120 for uplink transmission) [see Paragraph 0078] [see the Abstract and Paragraphs 0004 & 0007 & 0008 & 0009 & 0010 & 0069 & 0072 & 0077 & 0092 & 0094 & 0095 & 0096 & 0097 & 
transmit, to the base station, the PUSCH through the timeline without receiving an uplink grant for the PUSCH (the UE can transmit on an autonomous uplink (AUL) without having received an uplink grant) [see the Abstract ]; and 
receive, from the base station, downlink feedback information (DFI) including HARQ-ACK (acknowledgement) information for the PUSCH through a second resource (the base station can indicate a reduced uplink physical uplink shared channel (PUSCH) processing timeline to the UE. The base station may further configure downlink feedback information (DFI) or downlink control information (DCI) monitoring opportunities for the UE) [see the Abstract ]  (After the UE 120 sends an AUL PUSCH, the UE 120 will keep monitoring the PDCCH for either the DCI or the DFI until the timer expires to know whether it should retransmit the previous packet or start a new packet on the AUL resources.) [see Paragraph 0094] (The BS 110 may configure an additional grid for UE 120 to monitor for DCI or DFI corresponding to an AUL transmission. The DCI/DFI monitoring grid can be denser than the DRX cycle. For example, BS 110 may configure UE 120 to wake up every half DRX cycle to monitor DFI/DCI. The UE 120 monitors the additional grid for feedback such as DCI or DFI when it sends data (such as a PUSCH) during an AUL transmission. This could be more useful for connected DRX mod) [see Paragraph 0098] , 
wherein the UE receives information for a time duration between the first resource and the second resource from the base station (wherein the UE receives 
However, US 20190246391 does not explicitly teach a higher layer signal.
US 20210067275, from the same or similar fields of endeavor, teach receiving, from a base station, a higher layer signal informing (higher layer signal) [see Paragraph 0071] of resources which can be used for transmitting a physical uplink shared channel (PUSCH) (when PUSCH transmission is performed without a UL grant, the UE can appropriately determine the bit size (codebook size) of the HARQ-ACK to be multiplexed on the PUSCH) [see Figure 2 and Figure 3 and Paragraph 0071 & 0085 & 0092 & 0099] ; 
transmitting, to the base station, the PUSCH through a first resource among the resources without receiving an uplink grant for the PUSCH (when PUSCH transmission is performed without a UL grant, the UE can appropriately determine the bit size (codebook size) of the HARQ-ACK to be multiplexed on the PUSCH) [see Figure 2 and Figure 3 and Paragraph 0071 & 0085 & 0092 & 0099].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190246391 in view of US 20210067275 because US 20210067275 suggests that according to one aspect of the present disclosure, deterioration in communication throughput and so on can be prevented also in a case that multiplexing of uplink control information on an uplink data channel is supported.



Allowable Subject Matter
Claims 20, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHUONG T HO/Examiner, Art Unit 2412